DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                

Response to Amendment
In response to the Preliminary Amendment filed on February 9, 2022, claim 4 has been cancelled and claims 1-3 and 5-16 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
Rewrite “This application is a continuation of U.S. Patent Application No. 16/793,953, filed February 18, 2020, which claims priority to and the benefit of Korean Patent Application No. 10-2019-0061147, filed May 24, 2019, the entire content of both of which is incorporated herein by reference.” on [0001] as --This application is a continuation of U.S. Patent Application No. 16/793,953, filed February 18, 2020, now U.S. Patent No. 11,199,871 B2, which claims priority to and the benefit of Korean Patent Application No. 10-2019-0061147, filed May 24, 2019, the entire content of both of which is incorporated herein by reference.--.

This application is in condition for allowance except for the presence of minor informality found in the specification.  Accordingly, the cross reference to related application has been changed by the Examiner to update the status.  No Further action is required.

Claims 1-3 and 5-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display device (as per claims 1-3 and 5-16) as a whole, specifically, a substrate comprising a display area and a non-display area surrounding an outer periphery of the display area; pixels on the display area; an encapsulation film on the pixels; sensing electrodes on the encapsulation film; pads on the non-display area; sensing wires connecting the sensing electrodes and the pads (as per claims 1-3 and 5-16); a first sensing insulating film on the encapsulation film; and a second sensing insulating film on the first sensing insulating film, the sensing electrodes, and the sensing wires, wherein a center portion of a first boundary of the second sensing insulating film faces the pads (as per claims 1-3 and 5-14) or a sensing insulating film on the sensing electrodes and the sensing wires, wherein a center portion of a first boundary of the sensing insulating film faces the pads (as per claims 15 and 16), wherein a side portion of the first boundary does not face the pads, and wherein the side portion of the first boundary is spaced from a nearest end of the substrate (as per claims 1-3 and 5-16) (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al (US Pub. No. 2017/0262109 A1) teaches the display apparatus and method of  manufacturing the same.
Park et al (US Pub. No. 2018/0040672 A1) discloses the organic light emitting display module and organic light emitting display device having the same.
Hanari (US Pub. No. 2018/0107316 A1) teaches the touchscreen.
Rhe et al (US Pub. No. 2018/0151662 A1) discloses the flexible electroluminescent display device.
Yeo (US Pub. No. 2018/0182838 A1) teaches the flexible display device.
Kim et al (US Pub. No. 2019/0165048 A1) discloses the flexible organic light emitting display device.
Bok et al (US Pub. No. 2020/0073495 A1) teaches the electronic apparatus.
Han et al (US Pub. No. 2020/0111843 A1) discloses the display device.
Bang et al (US Pub. No. 202/0005696 A1) teaches the display device.
Park et al (US Pat. No. 11,199,871 B2) discloses the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626